O’Dwyer, J.
From the affidavits of the two process servers and the certificate of the sheriff it appears, that the defendant’s resi-. dence is No. 73 West Seventy-first street in the city of New York, and that, after diligent effort to serve the summons herein by calling at said place of residence personally, service on the defendant could not he made and no information could he had as to her whereabouts.
We are of the opinion that the facts set forth in the affidavits entitled the plaintiff to the order for substituted service.
• The order granted herein complies with the requirements of section 436 of the Code of Civil Procedure, and that section applies to the City Court of the city of New York.
The order appealed from should be affirmed, with costs..
McCarthy and Scotchman, JJ., concur.
Order affirmed, with costs. V ' V